852 F.2d 1293
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Patsy L. JULIUS, Petitioner,v.The DEPARTMENT OF the ARMY, Respondent.
No. 88-3034.
United States Court of Appeals, Federal Circuit.
June 16, 1988.

Before MARKEY, Chief Judge, and RICH and PAULINE NEWMAN, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board, No. DC31518710018, dismissing for lack of jurisdiction the appeal of Patsy L. Julius from her return to the position of GS-7 Recreation Specialist, is affirmed.

OPINION

2
The Board held that the agency's letter to Ms. Julius stating that her probationary period commenced on June 16, 1985 was clearly in error.  We discern no reversible error in the Board's resolution of this issue, or in the other bases of the Board's decision, including that Ms. Julius' time as acting director could not substitute for the probationary period after her official appointment on August 25, 1985.  We affirm on the basis of the Board's modified decision of September 24, 1987.